DETAILED ACTION
This action is in response to the amendment filed on 03/02/2022.

Response to Amendment
Applicant’s amendment filed on 03/02/2022 has been entered. Claims 1, 10 and 11 have been amended. Claims  2- 9, 12 – 15  and 17 – 20 have been canceled.  Claims 21  - 34 have been added. Claims 1,10, 11 and 21 – 34 are still pending in this application, with claims 1,10 and 16 being independent.
The terminal disclaimer filed on 03/02/2022 has been improved. Therefore, the non-statutory double patenting rejection made in the prior office action has been vacated.

Allowable Subject Matter
Claims 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 28 and 32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10,16, 23, 24 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cole et al. (US 2018/0114127) (“Cole”).
As to claims 1, 10 and 16, Cole teaches a system, method and one or more non-transitory computer readable mediums comprising instructions to perform the method (Abstract; [0091] [0092]), comprising: a dynamic training response output generation control platform (server comprising a multi-channel cognitive resource system application which provides different outputs and trains a user manage money/personal finances by being configured to provide real time, relevant and concise information regarding user account balances, user account alerts, recent transactions, payment due dates, etc., Fig.1, 106, 136 and 144; [0035 – 0037] [0043] [0060] [0065] [0067]) configured to send (Fig.1, 106 and 136, [0035] [0036]) one or more commands directing a user device to generate an initial dynamic training interface (central user interface, Fig.2 and Fig.3; [0042] [0046]) using initial dynamic training interface information (In some instances, the user device is configured to present the multi-channel cognitive resource application and the central user interface based on receiving control instructions from the system 106, [0044]), the dynamic training response output generation control platform receiving a training request input captured using the initial dynamic training interface  ([0042] [0046] [0082] [0083])  and a natural language (NLU ) engine (language processor  which resides on system 106, Fig.5, 505), configured to perform natural language understanding and processing on the training request input to determine a natural language result output ([0082 – 0087]), a dynamic training response output being generated based on the natural language result output and sent to the user display (the system may communicate an audible confirmation that the determined activity 520 has been invoked, [0053] [0055] [0089]). 
	
As to claims 23 and 34, Cole further teaches, wherein the dynamic training response output is further generated based on source data (financial information) corresponding to the natural language result output (Fig.3; [0024] [0029]  [0053] [0055] [0060] [0061] [0067] [0083] [0089]).
As to claims 24, Cole further teaches, wherein the source data us obtained from one or more third party data source (entity databases and/or financial institution systems, [0024] [0029] [0060] [0061] [0067] [0083] [0089]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2018/0114127) (“Cole”) in view of Allen et al. (US 2016/0063382) (“Allen”).
For claim 11, Cole fails to teach determining, based on previously received training request inputs, that granularity of the dynamic training response output should be increased; and determining,, a more specific dynamic training response output in comparison to previously sent dynamic training response outputs.
However, Allen discloses a method for generating answers to text inputs (Abstract), wherein a subsequent response to user is more specific in comparison to a previous output based on determination that the responses should be more specific in view of previous questions ([0021] [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Cole’s invention in the same way that Allen’s invention has been improved to achieve the following predictable results for the purpose of providing an intelligent, proactive and responsive system that facilitates execution of electronic activities in an integrated manner (Cole, [0002]): further determining, based on previously received training request inputs, that granularity of the dynamic training response output should be increased; and determining,, a more specific dynamic training response output in comparison to previously sent dynamic training response outputs

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2018/0114127) (“Cole”) in view of Campbell et al. (US 10,803,514) (“Campbell”).
For claim 21, Cole fails to teach wherein the one or more commands are sent to the user device in response to a request from the user device.
However, Campbell discloses a method for generating a product plan dataset (Abstract), wherein commands to generate a user display are sent to a user device in response to a user request (column 2 lines 26 – 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Cole’s teachings with Campbell’s teachings so that the one or more commands are alternatively sent to the user device in response to a request from the user device for the purpose of providing an intelligent, proactive, resource conserving and responsive system that facilitates execution of electronic activities in an integrated manner (Cole, [0002])
Claim 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2018/0114127) (“Cole”) in view of Norton et al. (US 6,510,411) (“Norton”).
For claims 22 and 33, Cole fails to teach,  wherein the initial dynamic training interface prompts a user to select either a guided dynamic training experience or an unguided dynamic training experience.
However, Norton discloses a task oriented dialog model and manager (Abstract), wherein an initial greeting for user comprises a prompt for wanting or not wanting help with the dialog system (Fig.6D, column 13 lines 1 – 5 and column 29 lines 40 – 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Cole’s invention in the same way that Norton’s invention has been improved to achieve the predictable results of further providing an initial greeting which prompts a user to select either a guided dynamic training experience or an unguided dynamic training experience (help or no help with the system) for the purpose of increasing user satisfaction while providing an intelligent, proactive, resource conserving and responsive system that facilitates execution of electronic activities in an integrated manner (Cole, [0002]).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2018/0114127) (“Cole”) in view of Zoeller et al. (US 2018/0261203) (“Zoeller”) and further in view of Pidaparthi et al. (US 2018/0276218) (“Pidaparthi”).
For claim 25, Cole fails to teach wherein a profile correlation platform is updated based on the natural language result output.
However, Zoeller discloses a system (Abstract), wherein a profile correlation database is updated based on the natural language result output (Zoller, Fig.1, 118; [0033] [0052] [0067] [0077] [0078] [0080]).
Moreover, Pidaparthi discloses an intelligent database control system (Abstract), wherein a database which  store data associated with an enterprise or organization (Fig.1, 130A-120N; [0022]) is coupled to computing platform (intelligent database control computing platform, Fig.1, 120; [0021]) which receives commands including update commands (create, [0002]) directed to the database via wireless connections ([0026] [0040 – 0042] [0046] [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve the computer platform disclosed by Cole in the same way that Zoeller’s system and Pidaparthi’s intelligent database control system have been improved to achieve the following predictable results for the purpose of providing an intelligent, proactive, resource conserving and responsive system that facilitates execution of electronic activities in an integrated manner (Cole, [0002]): a profile correlation platform is updated based on the natural language result output.

Claims 26, 27, 29, 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2018/0114127) (“Cole”) in view of Tamblyn et al. (US 2017/0324867) (“Tamblyn”).
For claims 26, 29 and 35, Cole fails to teach, wherein an agent is identified based on the training request input and in response to a request for the agent.
However, Tamblyn discloses a system and method for managing and transitioning automated chat conversations (Abstract), wherein an agent is identified based on user input (During the chat communication session, the chat automation server 140 may monitor, at operation 414, the chat communication conversation (e.g., the input received from the end user 106) for various trigger events, and calculate and/or modify the confidence level that the selected chat bot is appropriately handling the chat communication session. For example, the chat automation server 140 may monitor the language received from the end user 106 and detect language indicating whether or not the chat automation server 140 is providing satisfactory answers to questions asked by the end user 106) and in response to a request for an agent (At operation 416, the chat automation server 140 determines whether or not the confidence level falls below a threshold level (e.g., a predetermined threshold level) In response to determining that the confidence level is below the threshold level, the chat automation server 140 may proceed, at operation 418, to route the communication to a live agent, [0123 – 0136] [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Cole’s invention in the same way that Tamblyn’s invention has been improved to achieve the following predictable results for the purpose of providing an intelligent, proactive, resource conserving and responsive system that facilitates execution of electronic activities in an integrated manner (Cole, [0002]): an agent is identified based on the training request input and in response to a request for the agent.

For claims 27, 31 and 36, Tamblyn further discloses identifying the agent based on at least one of a topic (Tamblyn, [0108 – 011][0126] [0139]), an agent matching output representing a strength of a match between a user corresponding to the user device and the agent, or a location.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2018/0114127) (“Cole”) in view of Zoeller et al. (US 2018/0261203) (“Zoeller”), and further in view of Pidaparthi et al. (US 2018/0276218) (“Pidaparthi”) and further in view of Goel et al. (US 8,775,514) (“Goel”). 
For claim 30, Cole fails to teach, identifying the agent using a profile correlation platform updated using the natural language result output.
However, Zoeller discloses a system (Abstract), wherein a profile correlation database is updated based on the natural language result output (Zoller, Fig.1, 118; [0033] [0052] [0067] [0077] [0078] [0080]).
Moreover, Pidaparthi discloses an intelligent database control system (Abstract), wherein a database which  store data associated with an enterprise or organization (Fig.1, 130A-120N; [0022]) is coupled to computing platform (intelligent database control computing platform, Fig.1, 120; [0021]) which receives commands including update commands (create, [0002]) directed to the database via wireless connections ([0026] [0040 – 0042] [0046] [0047]). 
Additionally, Goel discloses a system and method for providing customer support services (Abstract), wherein agent profile information is stored in an enterprise database to identify the agent (presence information repository 125 or and other suitable storage location of the system, Fig.1, 125 and column 8 line 23 – 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Cole’s invention in the same way that Zoeller’s, Pidaparthi’s and Goel’s inventions have been improved to achieve the following predictable results for the purpose of providing an intelligent, proactive, resource conserving and responsive system that facilitates execution of electronic activities in an integrated manner (Cole, [0002]): identifying the agent using a profile correlation platform updated using the natural language result output.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,10, 11 and 21 – 34 are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657